Examiner’s Amendment 

	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.

Authorization for this examiner’s amendment was given in a telephone interview with Mr. Eric Kent (Reg. No. 70,549) on 03/08/2021.

In the Claims: 

This listing of claims will replace all prior versions, and listings, of claims in the application:

	1.	(Currently Amended)  A non-transitory computer-readable storage mediuma sequencea processor
	upon a host module software process, executing in a host operating system, of a virtualized web browser displaying a first web page in the virtualized web browser and being instructed to display a second web page, the host module software process consulting policy data to determine if a trigger is satisfied, wherein  wherein the host module software process is instructed 
	upon the host module software process determining that the trigger conditionis satisfied, the virtualized web browser, retrieving and rendering the second web page in a location different than where said first web page was retrieved and rendered by the virtualized web browser without displaying any notification that the second web page is to be rendered at a different location than said first web page, the second web page rendered as a graphical image representation of screen data of the second web page; and
	after said second web page has been retrieved and rendered at said location specified by said policy data, the host module software process displaying the graphical image representation of screen data of the second web page in the virtualized web browser,
	wherein said host module software process, executing on said host operating system, displays both of said first web page and said second web page in said virtualized web browser on a physical display, are not retrieved or rendered within said host operating system, wherein a first tab of the virtualized web browser displays content retrieved and rendered in the host operating system, and wherein a second tab of the virtualized web browser displays content retrieved and rendered in a virtual machine.

	2.	(Previously Presented)  The one or more non-transitory computer-readable storage mediums of Claim 1, wherein said host module software process does not retrieve nor render said second web page.

	3-4.	(Canceled)

	
	5.	(Original)  The one or more non-transitory computer-readable storage mediums of Claim 1, wherein said second web page was retrieved and rendered on a different physical machine than which retrieved and rendered said first web page.

	6.	(Original)  The one or more non-transitory computer-readable storage mediums of Claim 1, wherein execution of the one or more sequences of instructions further cause:
	upon determining that at least one of the one or more trigger conditions is not satisfied, the virtualized web page retrieving and rendering the second web page in a same location as where said first web page was retrieved and rendered by the virtualized web browser.

	7.	(Currently Amended)  An apparatus
	a processor
a non-transitory computer-readable storage mediuma sequencethe 
	upon a host module software process, executing in a host operating system, of a virtualized web browser displaying a first web page in the virtualized web browser and being instructed to display a second web page, the host module software process consulting policy data to determine if a trigger condition is satisfied, wherein the trigger condition includes navigating to a web domain requiring a different set of access privileges than associated with the first web page, wherein the host module software process is instructed 
	upon the host module software process determining that the trigger condition is satisfied, the virtualized web browser, retrieving and rendering the second web page in a location different than where said first web page was retrieved and rendered by the virtualized web browser without displaying any notification that the second web page is to be rendered at a different location than said first web page, the 
	after said second web page has been retrieved and rendered at said location specified by said policy data, the host module software process displaying the graphical image representation of screen data of the second web page in the virtualized web browser,
	wherein said host module software process, executing on said host operating system, displays both of said first web page and said second web page in said virtualized web browser on a physical display, are not retrieved or rendered within said host operating system, wherein a first tab of the virtualized web browser displays content retrieved and rendered in the host operating system, and wherein a second tab of the virtualized web browser displays content retrieved and rendered in a virtual machine.

	8.	(Previously Presented)  The apparatus of Claim 7, wherein said host module software process does not retrieve nor render said second web page.

	9-10.	(Canceled).

	
	11.	(Original)  The apparatus of Claim 7, wherein said second web page was retrieved and rendered on a different physical machine than which retrieved and rendered said first web page.

	12.	(Original)  The apparatus of Claim 7, wherein execution of the one or more sequences of instructions further cause:
	upon determining that at least one of the one or more trigger conditions is not satisfied, the virtualized web page retrieving and rendering the second web page in a same location as where said first web page was retrieved and rendered by the virtualized web browser.

	13.	(Currently Amended)  A method
	upon a host module software process, executing in a host operating system, of a virtualized web browser displaying a first web page in the virtualized web browser and being instructed to display a second web page, the host module software process consulting policy data to determine if a trigger condition is satisfied, wherein the trigger condition includes navigating to a web domain requiring a different set of access privileges than associated with the first web page, wherein the host module software process is instructed 
	upon the host module software process determining that the trigger conditionis satisfied, the virtualized web browser, retrieving and rendering the second web page in a location different than where said first web is to be rendered at a different location than said first web page, the second web page rendered as a graphical image representation of screen data of the second web page; and
	after said second web page has been retrieved and rendered at said location specified by said policy data, the host module software process displaying the graphical image representation of screen data of the second web page in the virtualized web browser,
	wherein said host module software process, executing on said host operating system, displays both of said first web page and said second web page in said virtualized web browser on a physical display, are not retrieved or rendered within said host operating system, wherein a first tab of the virtualized web browser displays content retrieved and rendered in the host operating system, and wherein a second tab of the virtualized web browser displays content retrieved and rendered in a virtual machine.

	14.	(Previously Presented)  The method of Claim 13, wherein said host module software process does not retrieve nor render said second web page.

	15-16.	(Canceled)

	
	17.	(Original)  The method of Claim 13, wherein said second web page was retrieved and rendered on a different physical machine than which retrieved and rendered said first web page.

	18.	(Original)  The method of Claim 13, wherein execution of the one or more sequences of instructions further cause:
	upon determining that at least one of the one or more trigger conditions is not satisfied, the virtualized web page retrieving and rendering the second web page in a same location as where said first web page was retrieved and rendered by the virtualized web browser.

	19.	(Previously Presented)  The one or more non-transitory computer-readable storage mediums of Claim 1, wherein said host operating system does not execute within a virtual machine.

	20.	(Previously Presented)  The one or more non-transitory computer-readable storage mediums of Claim 1, wherein said policy data specifies whether each web page displayed by said virtualized web browser should be retrieved and rendered in said host operating system, an existing virtual machine, or in a new virtual machine that has not yet been instantiated.

Reasons for Allowance
	Claims 1, 2, 5-8, 11-14, and 17-20 are allowed. 


The following is an examiner’s statement of reasons for allowance: 

Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record.

The prior art does not expressly teach or render obvious the invention as recited in independent Claims 1, 7, and 13. 

	The features as recited in independent Claims 1, 7, and 13 “upon the host module 
	software process determining that the trigger condition is satisfied, the virtualized web 
	browser, retrieving and rendering the second web page in a location different than where
	said first web page was retrieved and rendered by the virtualized web browser without 
displaying any notification that the second web page is to be rendered at a different location than said first web page, the second web page rendered as a graphical image representation of screen data of the second web page; and after said second web page has been retrieved and rendered at said location specified by said policy data, the host module software process displaying the graphical image representation of screen data of the second web page in the virtualized web browser, wherein said host module software process, executing on said host operating system, displays both of said first web page and said second web page in said virtualized web browser on a physical display, wherein said first web page and said second web page are not retrieved or rendered within said host operating system, wherein a first tab of the virtualized web browser displays content retrieved and rendered in the host operating system, and wherein a second tab of the virtualized web browser displays content retrieved and rendered in a virtual machine,” 


The Examiner asserts that the claims overcome the prior art of record when the limitations are read in combination with the respective claimed limitations in their entirety.

The dependent Claims are allowed as they depend upon allowable independent Claims. 

Any comments considered necessary by applicant must be submitted no later than 
the payment of the issue fee and, to avoid processing delays, should preferably 
accompany the Issue Fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact information

	Any inquiry concerning this communication or earlier communications from the
examiner should be directed to MAIKHANH NGUYEN whose telephone number is (571) 272-4093. The examiner can normally be reached on Monday-Friday (9:00 AM – 5:30 PM). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA STANLEY can be reached at (571)272-8352.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MAIKHANH NGUYEN/Primary Examiner, Art Unit 2176